 NEW ORLEANS TYPOGRAPHICAL UNION NO. 17587WE WILL NOT enter into, actively maintain, give effect to, orenforce any contract or agreement, express or implied, wherebythe Madison Employers' Council or any Council Member thereof,or any other employer, ceases or refrains, or agrees to cease orrefrain, from handling, using, selling, transporting, or otherwisedealing in any of the products of any other employer, or fromdoing business with any other person, to the extent found unlawfulby the Board.DRIVERS, SALESMEN, WjTAREIIOUSEMEN, MILK PROCES-SORS,CANNERY, DAIRY EMPLOYEES AND HELPERSLOCAL UNION No. 695, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date,of posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's Regional'Office, Commerce Building, 744 North Fourth Street, Milwaukee, Wis-consin, Telephone No. 272-8600, Extension 3860, if they have any ques-tions concerning this notice or compliance with its provisions.New Orleans Typographical Union No. 17 International Typo-graphical Union,AFL-CIOand E.P. Rivas,Inc. and Local No.53, Amalgamated Lithographers of America.Case No. 15-CD-33.May 13, 1965DECISION AND ORDEROn November 16, 1964, Trial Examiner C. W. Whittemore issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesviolative of Section 8(b) (4) (D) of the National Labor Relations Act,as amended, and recommending that it cease and desist therefrom andtake certain affirmative action, as recommended in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.The National Labor Relations Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Board has con-152 NLRB No. 61. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDsidered the Trial Examiner's Decision and the entire record in thiscase, including the exceptions and brief, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with thefollowing additions and modifications.We agree with the Trial Examiner that an object of the Respond-ent's strike was to force E. P. Rivas, Inc., to reassign the disputed workof operating an ATF photographic typesetter from employees repre-sented by Local No. 53, Lithographers, to employees which it repre-sents, and therefore that by this conduct the Respondent violated Sec-tion 8 (b) (4) (ii) (D) of the Act.' The Respondent excepts to the TrialExaminer's findings, contending that the complaint should be dis-missed because the sole object of its strike was to compel Rivas to arbi-trate the work jurisdiction dispute under Rivas' contract with theRespondent.Like the Trial Examiner, and in disagreement with ourdissenting colleague, we find no merit in this contention.The pertinent facts are as follows: In April 1963, Rivas purchasedand installed the typesetter at its Chartres Street plant and assigneditsoperation to employees represented by Lithographers.TheRespondent protested the assignment, taking the position that sincethe machine was a typesetting machine, its operation was covered bythe jurisdiction clause of its contract with Rivas. In an attempt tosettle the dispute, a meeting was held on May 7, 1963, between repre-sentatives of the Respondent and representatives of Rivas.At thatmeeting, the Respondent, claimed that it was entitled to the disputedwork.When E. P. Rivas stated that the work had already beenassigned to employees represented by Lithographers, Waterson, aninternational representative of the Respondent, said that "we haveways of whipping you fellows into line" and that "we just spent fivemillion dollars whipping the newspapers in New York in line and wecan spend another million dollars on you all." 2At this point, themeeting broke up.On June 14, 1963, employees represented by theRespondent engaged in a strike against Rivas.This strike wasenjoined by the United States district court on August 8, 1963. Some-time before August 8, the Respondent filed a petition in the districtcourt seeking a mandatory injunction requiring Rivas to arbitrate thedispute under its contract with the Respondent.On August 8, the dis-trict court also issued a mandatory injunction requiring the arbitration.'On June 1, 1964, the Board issued a Decision and Determination of Dispute awardingthe disputedwork to employees represented by Lithographers (147 NLRB 191)Al-though Chairman McCulloch and Member Fanning would adhere to their view stated inthat decision that the disputed work should be assigned to employees represented by theRespondent, as there is no majority of the Board favoring a reversal of that award, theyjoinMember Brown in sustaining the Trial Examiner's finding that the Respondentviolated Section 8(b) (4) (ii) (D)2The Trial Examiner discredited Waterson's denial that he made the statements about"whipping you into line,"and we are not persuaded that a clear preponderance of all therelevant testimony establishes that the Trial Examiner's credibility resolution was in-correct.Standard Dry Wall Products. Inc,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3). NEW ORLEANS TYPOGRAPHICAL UNION NO. 17589In view of the fact that, at the May 7 meeting, the Respondentclaimed that it was entitled to the work and thus in effect demandedthat Rivas assign the disputed work to employees it represents, andthe fact that the Respondent threatened that it had "ways of whippingyou fellows into line," it is apparent, and we find, that an object of theRespondent's strike against Rivas was to enforce its immediate demandthat Rivas assign the work to employees represented by the Respond-ent.It is true, as our dissenting colleague points out, that, at the samemeeting, the Respondent demanded that Rivas arbitrate the disputeand that Rivas refused.However, Section 8(b) (4) (D) requires onlythat the Respondent's conduct have "an object" proscribed by the Act.So, even if the Respondent's strike was for a further object of com-pelling Rivas to arbitrate the dispute, the strike was nonetheless unlaw-ful because, as appears from the record, it was designed to force Rivasto reassign the work .3In view of the foregoing and on the basis of the record as a whole,we find that an object of the Respondent's strike was to compel Rivasto reassign the disputed work and, accordingly, that by this conductthe Respondent violated Section 8(b) (4) (ii) (D).ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, NewOrleans Typographical Union No. 17, International TypographicalUnion, AFL-CIO, its officers, agents, and representatives, shall takethe action set forth in the Trial Examiner's Recommended Order.MEMBER JENKINs, dissenting in part:While I am of the view that the disputed work was properly awardedto employees represented by Lithographers, Local No. 53, unlike mycolleagues, I would not find that an object of the Respondent's strikewas to force Rivas to assign the disputed work to employees it repre-sents.I am aware that in the Section 10 (k) proceeding the Boardfound, and I agreed, that an object of the Respondent's conduct wasto compel Rivas to reassign the disputed work.But in proceedingsunder Section 10 (k), the Board need only determine that there is"reasonable cause" to believe that the statute has been violated.4 In anunfair labor practice proceeding, however, Section 10(c) requires that3In concluding that the Respondent's strike was for an unlawful object, unlikethe TrialExaminer,we do not rely on the testimonyof Salterelli,presidentof the Respondent,that in view of the terms of the contract between Rivas and the Respondent,it expectedthat the arbitrator would decide that employees it represents were entitledto the work.4 See,for example,Local Union No. 3, International Brotherhood of ElectricalWorkers(Western ElectricCompany Incorporated),141 NLRB 888, 893. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe violation be proven by a preponderance of the testimony taken atthe hearing.Here, in finding that the Respondent's strike was for aproscribed object, the majority relies on the fact that, at the meetingon May 7, the Respondent told Rivas that it was entitled to the disputedwork and that it had "ways of whipping you into line." But, themajority concedes that at the same meeting the Respondent, indicatingthat its claim for the work was based on the jurisdiction clause of itscontract with Rivas, demanded that the dispute be arbitrated; andthere is no warrant in the record for finding that the Respondentintended to, or in fact conveyed to, Rivas the idea that it would "whip"Rivas "into line" by coercing it to reassign the work rather than byforcing it to arbitrate the dispute.5Nor has the General Counseladduced any evidence to show that the strike itself was to compel areassignment of the work rather than to force Rivas to arbitration.Admittedly, the General Counsel need only show that the strike had"an" unlawful object.However, in view of the foregoing, I do notbelieve that the General Counsel has shown by a preponderance of therelevant testimony that even "an object" of the strike was to compelRivas to reassign the work.Accordingly, I would dismiss the com-plaint in its entirety.5 The majority does not deny that if the latter were the object of the strike, the strikewould not have been unlawful under Section 8(b) (4) (ii) (D).There is no indicationfrom Rivas' testimony as to the context in which Waterson made the statement that theRespondent would "whip" Rivas "into line."TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEOn June 26, 1963, the above-named Empolyer filed a charge alleging that theabove-named Respondent Union,hereinafter referred to as ITU, had violated Sec-tion 8(b) (4) (i) and(ii) (D) of the NationalLaborRelations Act, as amended, inconnection with a work assignment dispute. Pursuant to Section10(k) of the Act,a hearing was conducted in New Orleans, Louisiana, on August 29 and 30 andSeptember 16, 1963.On June 1, 1964,the National Labor Relations Board issueditsDecision and Determination of Dispute,147 NLRB 191.In quick summary, theBoard determined that lithographers in a unit representedby Local No. 53,herein-after referred to asALA, were entitledto the disputed work, and that ITU was notentitled to force or require,by means proscribed by Section 8(b)(4)(D), to forcethe Employer to assign such work to compositors representedby ITU.By letterof July 16, counsel for ITU informed the Board that"we will not voluntarily complywith the decision."On behalf ofthe Board,therefore,the Regional Director forRegion 15 on July24, 1964,issued his complaint and notice of hearing,alleging insubstance that from June24 toAugust 8, 1963,ITU had picketedthe Employer'stwo plants,an object thereof being proscribed by Section 8(b)(4)(D).ThereaftertheRespondent Union filed its answer denying the commission of unfair labor'practices.Pursuant to the notice,a hearing was held in New Orleans on September23, 1964,beforeTrialExaminerC.W. Whittemore.At the hearing all parties were repre-sented and were afforded full opportunity to present evidence pertinent to the issues,to argue orally,and to file briefs.Briefs have been received from General Counseland the Respondent Union.Pursuant to agreement of the parties,and to Section 102.92 of the Board's Rulesand Regulations,Series 8, as amended, the record and exhibits of the 10(k) pro-ceeding were placed in evidence before me. NEW ORLEANS TYPOGRAPHICAL UNION NO. 17591Upon therecord thus made and upon my observation of the witnesses appearingbefore me,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERE. P. Rivas is a Louisiana corporation engaged in the printing and distribution ofprinted materials from its plants located at 615 Bienville Street and 2117 ChartresStreet,New Orleans, Louisiana.During the past year Rivas received goods andmaterials valued at more than $50,000 from outside the State of Louisiana.Duringthe same period the Employer performed services for, and shipped printed mattervalued at more than $50,000 to, customers located outside the State of Louisiana.As the Board has found in its cited decision, and as the Respondent Union con-cedes in its answer, the Employer is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDBoth ITU and ALA are labor organizations within the meaning of the Act.M. THE UNFAIR LABOR PRACTICESA. Setting and chief issuesThat the Respondent Union picketed the two above-described plants of theEmployer from June 24 to August 8, 1963, is stipulated by the parties and is found.It is also agreed that the picket signs bore the legend:RIVAS, INC., UNFAIR. WILL NOTHONOR CONTRACT. NEW ORLEANSTYPOGRAPHICAL UNION NO. 17,AFL-CIOOn or about the latter date the strike was enjoined by a temporary injunction, underSection 10(1) of the Act, granted by Judge Frank B. Ellis of the United States DistrictCourt for the Eastern District of Louisiana.In its decision above cited, the Board not only determined and found that thedisputed work belonged to lithographers of ALA, but it also held that "there isreasonable cause to believe that a violation of Section 8(b) (4) (D) has occurred...."I do not believe that the issue of the disputed work award is properly before me.1No newly discovered or previously unavailable evidence on this point was adduced atthe hearing before me.2The one issue for consideration here, it appears, is whetheror not ITU has in fact engaged in conduct violative of the sections of the Act invokedby General Counsel.More specifically, the question for resolution by me is whetherITU has engaged in a strike, and has threatened, coerced, or restrained the Employer,a purpose of such conduct being to force or require the Employer to assign the dis-puted work to compositors represented by the Respondent Union instead of lithog-raphers represented by ALA.B. Relevant factsIn my opinion, the preponderance of credible evidence establishes the followingrelevant facts, and they are so found:(1)As described more fully in the Board's Decision, above cited, the Employerin April 1963 assigned operation of a certain typesetter, shortly before then havingbeen installed at its Chartres Street plant, to the ALA, then the representative of itsemployees at that plant.(2)Upon learning of such assignment, ITU protested.(3)On or about May 15, 1963, ITU Representatives Salterelli and Waterson metwith the brothers Marcel and E. P. Rivas, Jr., and claimed that the disputed workshould be given to ITU members, and further claimed that the ITU contract with theEmployer, covering composing room employees at the Bienville Street plant, calledfor assignment to ITU members. The employer representatives, on the contrary,took the position that its ALA contract also covered this work, and that it had infact assigned the work to ALA.i In support of this finding, General Counselin hisbrief cites a number of cases begin-ning withN.L R B, v Local 450, International Union of Operating Engineers, AFL-CIO(Stine Industrial Painters),275 F 2d 408 (CA 5) enfg 123 NLRB 1.2 The work involved is referred to by the Board as the operation of an ATA photographictypesetter. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)Upon this statement of opposing positions ITU Representative Watersondeclared:Well, we have ways of whipping fellows like you in line ... you know we havejust spent five million dollars whipping the newspapers in New York in lineand we can spend another million dollars on you all.3(5)Thereafter ITU demanded that the Employer submit the disputed assignmentto arbitration, under the terms of its contract.The Employer declined, chiefly uponthe ground that ALA would not be a party to such arbitration and would not bebound by any award.(6)On or about May 24 the two company officials met with two other 1TU repre-sentatives, Stoddard and Hebert, and ITU Counsel Meunier.The respective posi-tions regarding arbitration were discussed at length.At one point Stoddard remarkedthat the only "way the case could be brought before the Labor Board was if therewas a strike." 4(7)As noted,shortly thereafter the strike began and continued until the courtinjunction.C. ConclusionsContrary to the ITU's contention that the sole purpose of the strike was to forcethe Employer to submit to arbitration, I am convinced and conclude from the fore-going facts and the entire record thatanobject of both the clearly implied,threat tostrike and the strike itself was to force the Employerto assignthe disputed work to1TU members.5To threaten"any person engaged in commerce,"and to engage in a strike, wherea purpose thereof is to force or require "any employer toassignparticular work toemployees in a particular labor organization ... rather than to employees in anotherlabor organization ..." is prohibited by the sections of the Act invoked by GeneralCounsel.Having found that such prohibited conduct was engaged in, and for theunlawful purpose noted, it is concluded and found that the Respondent ITU hasengaged in conduct violative of Section 8(b)(4)(i) and (ii)(D) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent ITU, set forth above, occurring in connection withthe operations of E. P. Rivas, Inc., described herein, have a close, intimate, and sub-stantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent Union has engaged in certain unfair labor prac-tices I will recommend that it cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.New Orleans Typographical Union No. 17, International Typographical Union,AFL-CIO, and Local No. 53, Amalgamated Lithographers of America, are labororganizations within the meaning of Section2(5) of the Act.2.By inducing and encouraging individuals employed by E. P.Rivas, Inc., toengage in a strike and a refusal in the course of employment to perform services, andby threatening,coercing,and restraining E. P. Rivas, Inc., with an object in each3 The quotation is from the credible testimony of E. P.Rivas.Waterson's denial thathe made this threat Is not credited.As noted, the threat was, in effect, later fulfilled.4None of the three ITU representatives at this meeting were witnesses.Rivas' testi-mony, from which the above quotations are taken,on this point is undisputedThe following colloquy supports the conclusion:TRIAL EXAMINER: The purpose of the arbitration was to get control of the machinewhich you claimed was yours under the contract, was It not?The WITNESS: (Salterelli) Yes, we thought that surely under theterms of ourarbitration that surely the arbitrator would see that we were right.TRIAL EXAMINER:You wouldn't go to arbitration with the expectationthat thearbitrator was going to rule against you, would you?The WITNESS:NO, sir, we felt sure that under the terms of our contract that wewould get it. NEW ORLEANS TYPOGRAPHICAL UNION NO. 17593case of forcing or requiring E. P. Rivas, Inc., to assign certain work to employeeswho are represented by New Orleans Typographical Union No. 17, InternationalTypographical Union, AFL-CIO, and who were not then lawfully entitled to suchwork, rather than to employees who were represented by Local No 53, AmalgamatedLithographers of America, and who were lawfully entitled to such work, the Respond-ent Union has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(b) (4) (i) and (ii) (D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that the Respondent, New OrleansTypographical Union No. 17, International Typographical Union, AFL-CIO, itsofficers, representatives, and agents, shall:1.Cease and desist from engaging in, or inducing or encouraging any individualemployed by E. P. Rivas, Inc., or by any other person engaged in commerce or in anindustry affecting commerce, to engage in, a strike or refusal in the course of hisemployment to perform any services, and from threatening, coercing, or restrainingthe above-named Employer, where an object thereof in either case is to force orrequire E. P. Rivas,Inc., to assignthe work on the ATA photographic typesetter tocompositors who are represented by said Respondent Union rather than to lithog-raphers represented by another labor organization, except insofar as any such actionis permitted underSection8 (b) (4) (D) of the Act.2.Take the following affirmative action necessary to effectuate the policies of(a) Post at the business office of Respondent New Orleans Typographical UnionNo. 17, International Typographical Union, AFL-CIO, copies of the attached noticemarked "Appendix." 6 Copies of said notice, to be furnished by the Regional Directorfor Region 15, shall, after being duly signed by the Respondent, be posted by itimmediately upon receipt thereof, in conspicuous places, including all places wherenoticesto employees and members are customarily posted, and be maintained for aperiod of 60 consecutive days.Reasonable steps shall be taken by the Respondentto insurethat such notices are not altered, defaced, or covered by any other material.(b)Furnish to the said Regional Director signed copies of said notice for postingby the above-namedEmployer, if willing, in places where notices to employees arecustomarily posted.Copies of said notice, to be furnished by the saidRegionalDirector, shall, after being signed by the Respondent, be forthwith returned to theRegional Director for disposition by him.(c)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Trial Examiner'sDecision,what steps the Respondent has takento comply herewith .7In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order "71n the event this Recommended Order is adopted by the Board, this provision shallbe modified to read "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALLEMPLOYEES OF E. P. RIVAS, INC.Pursuant to the Recommended Order of a Trial Examiner of the National I aborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT engage in, or induce or encourage any individual employed byE. P. Rivas, Inc., or by any other person engaged in commerce or in an industryaffecting commerce,to engage in, a strike or refusal in the course of his employ-ment to perform any services,or threaten,coerce, or restrain the above-named789-730--66-vol. 152-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, where an object thereof in eithercase isto force or require E. PRivas, Inc., to assign the work on the ATA photographic typesetter to com-positors who are represented by our union rather to lithographers representedby another labor organization, except insofar as any suchactionispermittedunder Section 8(b) (4) (D) of the said Act.NEW ORLEANS TYPOGRAPHICAL UNION No. 17, INTERNATIONALTYPOGRAPHICAL UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396, if they have any question concerning this notice orcompliance with itsprovisions.The Wm.H. Block CompanyandRetail,Wholesale and Depart-ment Store Union,AFL-CIO,Petitioner.CaseNo. 25-RC-2447.May 13,1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerArthur Hailey. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].Upon the entire record in this case,' including briefs filed by the par-ties ,2 the Board finds :1.The Employer is engaged in commerce within the meaning of theAct, and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2(6) and (7) of the Act.'The parties'requests for oral argument are hereby denied,as the record, includingthe briefs,adequately presents the issues and the positionsof the parties.'After thehearing was closed,Local 725, Retail Clerks International Association filedwith the Board a motion to Intervene and requestedthat itsname be placed on the ballotin the event an election is directed herein.The Petitionerfiled itsopposition to themotion.The motion is hereby denied in view of our decision herein dismissing the petition.152 NLRB No. 59.